Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhsin et al. (PGPub 2015/0112151) in view of Johnson et al. (PGPub 2017/0116484) and in further view of Otsu (JP 2015-132963) and in further view of Han et al. (KR2015-0073971).
As to claim 1, Muhsin an information providing apparatus for providing information of a user who uses a bed placed in a facility (Paragraph 6: bedside monitor), the information providing apparatus comprising: a memory (Claim 8, Paragraph 235: processor and memory); and a processor coupled to the memory and configured to: collect image data indicating temperatures on the bed and temperatures around the bed from an acquisition device (Fig. 20: capture thermal image over the patient bed), the image data being acquired by the acquisition device, detect a location of the user by detecting based on the collected image data, a given temperature within a predetermined range of temperature (Fig. 20, Paragraph 220-221: location of patient based on thermal profile that indicates a person is there or not).
Muhsin does not explicitly disclose using consecutive subareas provided by dividing one or more detection areas preset on the bed and around the bed, and send the information of the user to a predetermined notification destination, upon detecting a preset pattern of a change of the given temperature in the detected consecutive subareas.
Johnson discloses location using consecutive subareas provided by dividing one or more detection areas preset on the bed and around the bed (Paragraph 53-54: thermal image of zones that are consecutive), and 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Muhsin to have consecutive subareas around the bed as taught by Johnson.
The motivation for such a modification would be to allow the system to tailor specific criteria for different areas and to prevent any blindspots in the monitoring.
Muhsin in view of Johnson does not explicitly disclose send the information of the user to a predetermined notification destination, upon detecting a preset pattern of a change of the given temperature in the detected subareas.
Otsu discloses send the information of the user to a predetermined notification destination, upon detecting a preset pattern of a change of the given temperature in the detected subareas (Paragraph 12, 41, 51, 69: transmit alert based on detected body part in area from infrared detection).

The motivation for such a modification would be for a more comprehensive system to gather more data for more accurate determination of the events occurring with the monitored user and to ensure caregivers are aware of dangerous situations.
Muhsin in view of Johnson and in further view of Otsu does not explicitly disclose said one or more detection areas including a plurality of fall detection areas for detecting the user who uses the bed falling out of the bed and a plurality of caution areas for detecting a possibility of the user falling out of the bed.
Han discloses said one or more detection areas including a plurality of fall detection areas for detecting the user who uses the bed falling out of the bed and a plurality of caution areas for detecting a possibility of the user falling out of the bed (Page 8 10th Paragraph: different detection line areas for possibility of fall, Fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Muhsin in view of Johnson and in further view of Otsu to have different sub-areas as taught by Han.
The motivation for such a modification would be for better granularity and customization to detect differing scenarios.
As to claim 2, Muhsin in view of Johnson and in further view of Otsu discloses wherein the one or more detection areas are arranged on the bed and around the bed (Johnson; Fig. 4: zones on bed and around bed, Otsu; Fig. 3, 8: multiple monitored zones), and the processor is further configured to send the information of (Johnson; Fig. 4: the detection areas extend from one edge to another edge of the zones).
As to claim 4, Muhsin in view of Johnson and in further view of Otsu discloses wherein the processor is further configured to manage association information that associates the preset pattern of the change of the given temperature in the detected consecutive subareas with a notification description of the preset pattern of the change (Muhsin; Paragraph 198: different types of alarm for describing different events), and wherein the information of the user includes the notification description that corresponds to the preset pattern of the change of the given temperature in the detected consecutive subareas (Muhsin; Paragraph 198: different types of alarm for describing different events).
As to claim 5, Muhsin in view of Johnson and in further view of Otsu discloses wherein the information of the user includes one or more pieces of image data collected within a predetermined period of time before the preset pattern of the change of the given temperature is detected (Muhsin; Fig. 20: the images are acquired and analyzed over time).
As to claim 6, Muhsin in view of Johnson and in further view of Otsu discloses wherein the facility is a medical facility or a nursing facility, and the notification destination is a nurse call system compatible with the facility (Muhsin; Paragraph 64: communication with a nurses’ station).
claim 7, Muhsin does not explicitly disclose wherein the information of the user includes information for identifying at least one of the bed, a position at which the bed is placed, the acquisition device, and the user.
Johnson discloses wherein the information of the user includes information for identifying at least one of the bed, a position at which the bed is placed, the acquisition device, and the user (Paragraph 57: area of bed surface and height is adjusted according to position, “As such, various embodiments of the present disclosure concern techniques for dynamically identifying the surface of the bed 60 (or other patient support surfaces) and setting one or more height thresholds directly above the bed 60 to continuously detect whether a patient is elevating him or herself from the surface of the bed 60. A monitoring system can continue to monitor patient events despite the bed being moved to a different location, lowered, raised, and/or adjusted over time.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Muhsin to adjust zones as taught by Johnson.
The motivation for such a modification would be for a more adaptable system that can adapt to changing systems and reduce the errors that occur.
	As to claim 8, the claim pertains to the method of using the apparatus of claim 1 and hence would be rejected in a similar manner.
 	As to claim 9, the claim pertains to the system of using the apparatus of claim 1 and hence would be rejected in a similar manner.
As to claim 10, Muhsin in view of Johnson and in further view of Otsu and in further view of Han discloses wherein the number of the consecutive subareas are (Johnson; Fig. 4: zones 61, 62, 63, 64, 65).  Additionally it would have been obvious to one of ordinary skill in the art to include any number of areas as mere duplication parts for better granularity in detecting the location of the user, see MPEP 2144.04 VI B.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L/Examiner, Art Unit 2683              


/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683